IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                    )                                            111%,        c,
                                        )      No. 77647-9-1                                 —4=
                    Respondent,         )                                                    rn
                                                                                     fyl       CZ
                                        )      DIVISION ONE                          -0      0-11
                                                                                     cm        >--
                            )                  UNPUBLISHED OPINION                 3P-um
                                                                                 .
                                                                                 2 CA m
DOUGLAS ALEXANDER RICHARDS, )                                                      =r- ,
                                        )                   SEP 1 0 2018
                    Appellant.         .)      FILED:,

       PER CURIAM — Douglas Richards appeals from the judgment and sentence

entered after he pleaded guilty to felony murder in the second degree based on assault.

See RCW 9A.32.050(1)(b). Our Supreme Court has held that at the time of the charged

crime in April 1980, felony murder could not be predicated on assault. In re Pers.

Restraint of Andress, 147 Wash. 2d 602, 616, 56 P.3d 981 (2002). The holding in

Andress is retroactive. In re Pers. Restraint of Hinton, 152 Wash. 2d 853, 861, 100 P.3d
801 (2004). The State of Washington concedes that in light of the date of the charged

crime, the trial court lacked authority to accept Richards plea or impose sentence. See

Hinton, 152 Wash. 2d at 861 (defendant cannot agree to Plead guilty to nonexistent crime).

       We accept the State's concession. Accordingly, the judgment and sentence is

vacated and the matter remanded for further proceedings. See Andress, 147 Wash. 2d at

616.

       Vacated and remanded for further proceedings:


                 FOR THE COURT: w


                                        4411.4.44)1